Case 1:20-cv-01039-MCC Document1 Filed 06/22/20 Page 1 of 13

-

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

UNITED STATES DISTRICT COURT
‘ for the

oni O0 ie District of f Ve

Cr Vif Division

Case No.

 

Teme t ft ¥ Ki Ce (to be filled in by the Clerk's Office)
Plaintiff(s)
(Write the full name of each plaintiff who is filing this complaint,
Ef the names of all the plaintiffs cannot fit in the space above,
please write “see attached” in the space and attach an additional
page with the full list of names.)
-jy-

LED
SOHANTON

ms golden = Cfe Leva R/ Ledtya]
Defendant(s) ‘
(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please
write “see.atlached” in the space and attach an additional page
with the full list of names. Do not include addresses here.)

 

COMPLAINT FOR VIOLATION OF CIVIL RIGHTS
(Prisoner Complaint)

 

NOTICE

Federal Rules.of Civil Procedure 5.2 addresses the privacy and security concerns resulting from public access to
electronic court files. Under this rule, papers filed with the court should of contain: an individual’s full social
security number or full birth date; the full name of a person known to be a minor; or a complete financial account
number, A filing may include:only: the last four digits ofa social security number; the year of an individual’s
birth; a minor’s initials; and the last four digits of a financial account number.

Except as:noted in this form, plaintiff need not send exhibits, affidavits, grievance or witness statements, or any
other materials to the Clerk’s Office with this complaint.

In order for your complaint to be filed, it must be accompanied by the filing fee or an application to proceed in
forma pauperis.

 

 

 

Page lof 11
Case 1:20-cv-01039-MCC Document1 Filed 06/22/20 Page 2 of 13

Pro Se 14 (Rev, 12/16) Complaint for Violation of Civil Rights (Prisoner)
1 The Parties to This Complaint

A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

    

 

needed. EES yy oth yY A 5 LE.
All other names by which v

you have been known:

ID Number ? iv ol 3 L 3

 

 

 

 

 

Current Institution SCL PHOCCAL LK
Address fleem OK LI EC Ra
coffedgeuitfe. fA- SGLGSL
City State Zip Code

' B The Defendant(s)

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. Make sure that the defendant(s)
listed below are identical to those contained in the above caption, For an individual defendant, include
the person’s job or title (if mown) and check whether you are bringing this complaint against them in their
individual capacity or official capacity, or both. Attach additional pages if needed.

Ss Mea!

Defendant No. 1

 

  
 
  

 

 

 

 

 

 

 

 

 

 

 

Name
Job or Title (if inown) Ae UAL 7t Ma MEGEL.
Shield Number ors ML .
Employer Bato OOF i ce fv tL Lx
Address
Col ihe Ve [ler “ An LG Y 2bs
* City State Zip Code
[| Individual capacity ["] Official capacity
Defendant No. 2
Name Cf/2 fevatwhif
Job or Title (if known) Efo 6 FP; Pieces. fio f fekRty Ot Pr cee
Shield Number fA f LY
Employer g PAC CAL L we
Address j ee MOK Y CY FE Ko
Ceilthjt Vile LA. L£TY3 lo
City State Zip Code

[| Individual capacity {| Official capacity

Page 2 of 11

 
Case 1:20-cv-01039-MCC Document1 Filed 06/22/20 Page 3 of 13

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

Defendant No. 3

     
     
 

 

 

 

 

 

Name Sea fd POISE
Job or Title (if known) Sh Peed wpew Aer T
Shield Number AV / ft °
Employer Fee ew Ey
Address [deo Mo KYothhc FRE
Colledte vi (re fe~ LG a
City "State Zip Code

 

[Individual capacity [| Official capacity

Defendant Na. 4

Name OS HY ARD

 

 

 

 

 

 

Job or Title (if inown) Pifyu Cole SF Sl _
Shield Number fee fA ° 2
Employer SCL PAO cA Mw
Address {Bee Mmeok Y ORCC. KA
Cofledgevtle fA LI dab
” City State Zip Code

[Individual capacity [7 ] Official capacity

il, Basis for Jurisdiction

Under 42 U.S.C. § 1983, you may sue state or local officials for the “deprivation of any rights, privileges, or
immunities secured by the Constitution and [federal laws].” Under Bivens v. Six Unknown Named Agents of
Federal Bureau of Narcotics, 403 U.S. 388 (1971), you may sue federal officials for the violation of certain

constitutional rights.
A. Are you bringing suit against (check all thai apply):
| Federal officials (a Bivens claim)

i State or local officials (a § 1983 claim)

 

B. Section 1983 allows claims alleging the “deprivation of any rights, privileges, or immunities secured by
the Constitution and [federal laws].” 42 U.S.C. § 1983. If you are suing under section 1983, what
federal constitutional or statutory right(s) do you claim is/are being violated by state or local officials?

eighthadme it. Litt, chuel and Uwos of fuwish pret

Cc, Plaintiffs suing under Bivens may only recover for the violation of certain constitutional rights. If you
are suing under Bivens, what constitutional right(s) do you claim is/are being violated by federal

officials?

Page 3 of IL
Case 1:20-cv-01039-MCC Document1 Filed 06/22/20 Page 4 of 13

Pro Se 14 (Rev, 12/16) Complaint for Violation of Civil Rights (Prisoner)

 

DB, Section 1983 allows defendants to be found liable only when they have acted “under color of any
statute, ordinance, regulation, custom, or usage, of any State or Territory or the District of Columbia.”
42 U.S.C. § 1983. Ifyou are suing under section 1983, explain how each defendant acted under color
of state or local law. If you are suing under Bivens, explain how each defendant acted under color of
federal law. Attach additional pages if needed.

Im Sue oundea sectiom (183, cacf betiatewt / A)

their Badr vi dea] co Pact ity aWd 672.1 bf 6 rch asl Ca feact bey
TH. Prisoner Status

Indicate whether you are a prisoner or other confined person as follows (check all that apply):
[| Pretrial detainee

[| Civilly committed detainee
[| Immigration detainee
bY Convicted and sentenced state prisoner

[| Convicted and sentenced federal prisoner

[| Other (explain)

 

TV. Statement of Claim

State as briefly as possible the facts of your case. Describe how each defendant was personally involved in the
alleged wrongful action, along with the dates and locations of all relevant events. You may wish to include
further details such as the names of other persons involved in the events giving rise to your claims. Do not cite
any cases or statutes. If more than one claim is asserted, number each claim and write a short and plain
statement of each claim in a separate paragraph. Attach additional pages if needed.

A. If the events giving rise to your claim arose outside an institution, describe where and when they arose.
im being TARGED BY these. blight LAanking Shar

9 COWES oF (pe Lief rhe ed (as a
oficial & Hie 4 é a Sn po @ RL

é Bcen fegatlly
CHR! 1g lip RA U aud de phil tee my Brett? fe Jeaeraly Lobohet ap

B. If the events giving tise to your claim arose in an institution, describe where and when they arose. _
E heen seer DEPRIVeG bf my fo JARI, REl Ree A? OW
Te vee PRE re Ge. Release To enero (3 fol & FT /
L Been tle? etock Fw rhe. Hele ARPA comb le fe
Oo Stel don FRogham, Kk Seer fold Y FhEese

b

Staff OFF ICH As aS “ep t? 4 FE oo Pel AVE
7M the [oO flobe. awe week o EF oh {fi ght TE Page 4 of 11
ch gehepa/ Po fular? 6 TOV, These o STAFF 6 lee Ppl
Hove - SP rfp 7N wey Foe o we Sopot h

 
Case 1:20-cv-01039-MCC Document1 Filed 06/22/20 Page 5 of 13

Pro Se 14-(Rev.: 12/16) Complaint for Violation.of Civil Rights (Prisoner)

Cc. What date and approximate time did the events giving rise to your claim(s) occur?
agkeuwd 9-24-20 2 Recr® LAP 1 jyysu Rol

“7 <4 ; . xT Prt s i? CCE fe Sab 7 LE Z 3 ina
Peeam Cfelevawres PTO MEI Os pte cbt? CSCE&E
£8 fd pre’ re siwroflow Fazer CAFE TICE CLT CME

goyep ment os prt Jou dead, Bfeert assarl ped

D. What are the facts underlying your claim(s)? (For example: What happened to you? Who did what?
Was anyone else involved? Who else saw what happened?) .
rHese officeR? THReaten To TKe A C7)46C 1K
zt Se¢tt[e with the sfete Fee [4f0C Z-G- ao gv
6-/b-2e The af feo® rey LG, er of oe &. xa Ao Ae RF FOR pw
fe /d th & pr aga STAG fe JO PGE AE FELIS THE. € LEECH
cenitfhred mo rl [Rocking MOMEER FS Bosn ESLE.
Rage, J es 6& f~fAEPS efFeck AEVER

W 1 Og € py CPT” O Ke | en OEE
2 oak. fe ¢ ek FPROGIM LM EF US MO SAGE U- Oe BS pn.
Jv agGeRe Oe, ate. PE peck Iga

v. Injuries PY) AGL:

If you sustained injuries related to the events alleged above, describe your injuries and state what medical

treatment, if any, you required and did or did not receive. , ; . ae eS

Please Refekh so SefeRot® fe W Lat SF -

t Frle ry frFrtewr— Fore fof) oa fo fas SviT
| / hGH RG Fee £efehaLlve/? 4
Th €. Se PA’, o Ce pe 6 ” / iy ar , : =,

3 . oe ; £ a . / oy fin Of fAeF
all anisew By SAAFF oh£ 7 ECT wone © Jed Leay”
They Coy fhe Payeesl a f TAC elf fmVetsEe GOUER™
Ue! Rov) opcten! Te (KBE PV egos LIFT Te ret hohe
Q ~ ~ Ft my fowe FOR AMERICR '

Ohad EX PoS/az 7, Ae CFF CNWERC. POLK MEMT SECREF-
Vi. ‘Relief

State briefly what you want the court to do for you, Make no legal arguments. Do not cite any cases or statutes.
If requesting money damages, include the amounts of any actual damages and/or punitive damages claimed for

the acts alleged. Explain‘the basis for these claims. + _ ky . Feat
J. wawt THE Covet Fe FIRST fut phis Coumihy Hag v
USA: BY Rt Liew Both WE ve sefeRa te [BALI SORT Gus Qkl[ed
Planer er Five mrp SHE These TR AdICRS WE
USA, wit|) wot, Ge THE TARPET of FhéSe Ser tous
+ilkeot fo ofp eee Flarwe? PF Ti mMoethN aS a SFR OMS
Cound LN) SM ART COOWTRY We. bo F// FigHT” Gack
and peer LEAVE AA USA C7 FP ZEN Ge Arad
WUpe’S Acer TARY CT By EF SfalF ef Fie 7 al =
a7 Sepest of € HLRCESE- GP week meager OL CeuclF

. - — _ . os S Ch. . = age 5 0
L, ve. wo St S a a FAC PYL fVie 5S ve... Page 5 of 11
Case 1:20-cv-01039-MCC Document1 Filed 06/22/20 Page 6 of 13

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

VIL.

Exhaustion of Administrative Remedies Administrative Procedures
The Prison Litigation Reform Act (“PLRA”), 42 U.S.C. § 1997e(a), requires that “[n]Jo action shall be brought
with respect to prison conditions under section 1983 of this title, or any other Federal law, by a prisoner confined

in any jail, prison, or other correctional facility until such administrative remedies as are available are
exhausted.”

Administrative remedies are also known as grievance procedures. Your case may be dismissed if you have not
exhausted your administrative remedies.

A, Did your claim(s) arise while you were confined in a jail, prison, or other correctional facility?

Yes

[| No

If yes, name the jail, prison, or other correctional facility where you were confined at the time of the
events giving rise to your claim(s).

SCE heen] &

B, Does the jail, prison, or other correctional facility where your claim(s) arose have a grievance
procedure?

[Et Yes
[| No

[| Do not know

Cc. Does the grievance procedure at the jail, prison, or other correctional facility where your claim(s) arose
cover some or all of your claims?

EX ves

L] No
(Abo not know

If yes, which claim(s)?

ae doyod jo Fiked GRIT pg pe CE- awd peeve
Rete any thing Gack

Page 6 of 11
Case 1:20-cv-01039-MCC Document1 Filed 06/22/20 Page 7 of 13

Pro Se 14.(Rev. 12/15) Complaint for Violation of Civil Righis (Prisoner)

D. Did you file a grievance in the jail, prison, or other correctional facility where your claim(s) arose
concerning the facts relating to this complaint?

os

[Aves
r | No

If no, did you file a grievance about the events described in this complaint at any other jail, prison, or
other correctional facility?

[cAves
[| No

E, if you did file. a grievance:
1. Where did you file the grievance? OE Fe eo ko dyple.

- R BCE VE OKC |p J POC SE fre (4 & Py Cn SY Lp MCEOSE, ALCLND

pErled gRICUaNCE) BD GANT CO (yee O/ ALEK AhOCR —
LIT tEMESS Te De hoty Atteoe (F6 feo.) gow ves eh ef bl
Pr ORM 8 Rie WS 5 Le aPY Poe a 9 aa
hohe rn Sipe reps « fhe Lo Cees LE BUPA, fe § CO of

eta Sh 7AG PI) be

2. What did you claim in your grievance? . 0

Thar Lm betny CfFREES By TIE
a. kd F preese Gg CULER WAe xo, 9S -tOE “7 Kouk? “Pp
Shake Pb feral on he Lf Rolf ef 6 ldj Wee

govep pent the oke TRAPPE pal O18 A
3, What was the result, if any? eee

Theft 2. Te cc PRLS fot EE EAS Ere ,
Th Pe pecd ye ‘Le x danoe R Ai Awer

Ag > 2 fll Raf A rare, a tte an Cu? aa oh
Filey Geleud me TAby Fel The CHiNeaie Me Me
4

iw ciiipecse seat fo FlantiFF fimany Ke

 

4. What steps, if any, did you take to appeal that decision? Is the grievance process completed? If
not, explain why not. (Describe all efforts to appeal to the highest level of the grievance process.)

st Reach oef fo (Joc cemtec / of Fee
the Doc Hove Might Rawhiry oF Ge (4 /

on Pay Rellof cHinetse. gover mek]

 

Page 7 of 11
Case 1:20-cv-01039-MCC: Document 1 Filed 06/22/20 Page 8 of 13

Pro Se 14 (Rev, 12/16) Complaint for Violation of Civil Rights (Prisoner)

F. Ifyou did not file a grievance:

j. Ifthere are any reasons why you did not file a grievance, state them here:

wl

2. Ifyou did not file a grievance but you did inform officials of your claim, state who you informed,
when and how, and their response, ifany:

ap fest Te frets Bee Py GPLEE MICE Cook I UGK.
Bob 1 ‘ie Eo Ent F8wM Fl wf A- 9B Jernclo
Ro phe FL. GT” SCE Phoe. pr} MM

I

ctf sek frack v
q £2 (e4varwee CPOs

 

G. Please set forth any additional information that is relevant to the exhaustion of your administrative
remedies.

ye oS fer (J € © py fret S fe ver « FAY Ko fen! Lab Viva
at Uses DeParkRt CwT cof? JUS Fe CC, arCé
Pe Pob\{ a ttoR ac VG CREFLEAS er Qewe te Fo Koka
fo Con FL4RM bat VéEt4EF RK ble. CUCAT
(Note: You may attach as exhibits to this complaint any documents related to the exhaustion of your
administrative remedies.)

VIIL Previous Lawsuits

The “three strikes rule” bars a prisoner from bringing a civil action or an appeal in federal court without paying

the filing fee if that prisoner has “on three or more prior occasions, while incarcerated or detained in any facility,
brought an action or appeal in a court of the United States that was dismissed on the grounds that it is frivolous,

malicious, or fails to state a claim upon which relief may be granted, unless the prisoner is under imminent

danger of serious physical injury.” 28 U.S.C. § 1915(g).

To the best of your knowledge, have you had a case dismissed based on this “three strikes rule”?
t | Yes
(no

If yes, state which court dismissed your case, when this occurred, and attach a copy of the order if possible.

UA

Page 8 of 11
Case 1:20-cv-01039-MCC Document1 Filed 06/22/20 Page 9 of 13

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

A. Have you filed other lawsuits in state or federal court dealing with the same facts involved in this
action?

C] Yes
Le}Ko

B, If your answer to A is yes, describe each lawsuit by answering questions | through 7 below. (Ifthere is
more than one lawsuit, describe the additional lawsuits on another page, using the same format.)

“1. Parties to the previous lawsuit
Plaintiff(s)
Defendant(s}

vA
V/A

2. Court (if federal court, name the district; if state court, name the county and State)

Alle

Afp.
4. Name of Judge assigned to your case

Mh

5, Approximate date of filing lawsuit

 

3, Docket or index number

Ni
/
6. Is the case still pending?

J Yes
is

If no, give the approximate date of disposition, £7, fs

 

7. What was the result of the case? (For example: Was the case dismissed? Was judgment entered
in your favor? Was the case appealed?)

(fb

c. Have you filed other lawsuits in state or federal court otherwise relating to the conditions of your
imprisonment?

 

ne

Page 9 of 11
Case 1:20-cv-01039-MCC Document1 Filed 06/22/20 Page 10 of 13

Pro. Se 14 (Rev, 12/16) Complaint for Violation of Civil Rights (Prisoner)

vi Yes
Lye

D. If your answer to C is yes, describe each lawsuit by answering questions 1 through 7 below. (If there is
more than one lawsuit, describe the additional lawsuits on another page, using the same format.)

1. Parties to the previous lawsuit _
Phintitts) te" “Se pethAV¥ Re ce

Defendant(s) Cfo JOCOW'WS _. é. f Ye ONY, MEte Le Cw Sby Lf
ra gm - e a p98, - . . .
uc CaSe NuemBER” Yer
2. Court (if federal court, name the district; if state court, name the county and State)

 

3. Docket or index number _
CY¥=-)-/9- OALES \
4. Name of Judge assigned to your case \
Dedve Ram Bo ~ ynapastpate Juyye Canis
6 ~ {o~ 2 to.
Mews fal 8 vFT-

5. Approximate date of filing lawsuit

g-al- 77

6. Is the case still pending?

| Yes
[| No

If no, give the approximate date of disposition

 

7, What was the result of the case? (For example; Was the case dismissed? Was judgment entered
in your favor? Was the case appealed?)

the & Sti fé Ste $f SLE eof oe fe Ce wk ¢
wr bth Pleiwl FOF Ve met Ay Rete Foz.
i Sy OOoe ,

Page 10 of 21
Case 1:20-cv-01039-MCC Document1 Filed 06/22/20 Page 11 of 13

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

1X.

Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by-a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A. For Parties Withoutan Attorney

I agree to provide the Clerk’s Office with any changes to my address where case-related papers may be
served. I understand that my failure to keep a current address on file with the Clerk’s Office may result

in the dismissal of my case,

Date of signing: b ” f f 26

Signature of Plaintiff 4. th, £, ty 20.
Printed Name of Plaintiff == J=p, pv At Y PLE
Prison Identification # Pp V2 Q é 4 é
Prison Address / Jeb mM oKYe Lye R A
lefledoe viefle. = fa GY 26

City State Zip Code

B. For Attorneys

Date of signing: Age & bee

 
  

Re Se. fla jw brn 6h fe Z ce

 

 

 

 

 

 

 

 

Signature of Attorney. eS CLS se
Printed Name of Attorney “7 Ti npetlt ¥ LP CE
Bar Number he A
Name of Law Firm iV | he |
Address lace poe k¥ cowie RA

(elleggeus lie pA: Ht Ga&

a City State Zip Code
Telephone Number NM Pe
E-mail Address fv } é A
/

Page J] of 11
Case 1:20-cv-01039-MCC Document1 Filed 06/22/20 Page 12 of 13

| Denk fle Pot C eA | |
peter F, welsh, Please frre

fio SefeRratle fawsior Ke Lye
Filipe 1H youk Cour midd3fe b8 CAA
wrth ‘Fams. Wel give, Pr fesO
So fekhafe mAWEIE VALS ZNVClFE

 
  
 

Ke Sheet fe (ly Sa 4" live?
Le Shy Porn. 6 VE ~Zd

 
Case 1:20-cv-01039-MCC Document1 Filed 06/22/20 Page 13 of 13

 

 

 

Coenict of £4

 

 

 

 

 
